UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
KEITH JONES,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
               v.                                )               Civil Action No. 10-1291 (BAH)
                                                 )
WARDEN WAINWRIGHT, et al.                        )
                                                 )
       Defendants.                               )
                                                 )

                                 MEMORANDUM OPINION

       Plaintiff commenced this action under 48 U.S.C. § 1983 against Issac Fullwood,

Chairman of the U.S. Parole Commission, and Simon Wainwright, Warden of the D.C. Jail.

Compl. at 1, ECF No. 1. Both Defendants moved to dismiss the case. Fed. Def.’s Mot. to

Dismiss, ECF No. 13; Def. Simon Wainwright’s Mot. to Dismiss, ECF No. 18. The Court

ordered the Plaintiff to respond to Chairman Fullwood’s motion on or before February 25, 2011.

Order, ECF No. 16. The Court similarly ordered the Plaintiff to respond to Warden

Wainwright’s motion on or before March 25, 2011. Order, ECR No. 19. In both orders, the

Court warned the Plaintiff that failure to timely respond could result in the Defendants’ motions

being granted as conceded. Order at 2, ECF No. 14; Order at 1–2, ECF No. 19. To date,

Plaintiff has not filed a response to either motion. The Court will therefore grant both motions to

dismiss as conceded and dismiss this case without prejudice for failure to prosecute. See D.D.C.

LCvR 83.23. A separate order consistent with this Memorandum Opinion shall issue this date.

                                                             /s/Beryl A. Howell
                                                             BERYL A. HOWELL
DATE: May 2, 2010                                            United States District Judge